Matter of Paine (Commissioner of Labor) (2019 NY Slip Op 07980)





Matter of Paine (Commissioner of Labor)


2019 NY Slip Op 07980


Decided on November 07, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 07, 2019

529034

[*1]In the Matter of the Claim of Donald Paine, Appellant. Commissioner of Labor, Respondent.

Calendar Date: October 4, 2019

Before: Egan Jr., J.P., Lynch, Clark and Aarons, JJ.


Donald Paine, Rochester, appellant pro se.
Letitia James, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 2019, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Decision affirmed. No opinion.
Egan Jr., J.P., Lynch, Clark and Aarons, JJ., concur.
ORDERED that the decision is affirmed, without costs.